Allow me at the outset to convey to Mr. Jaime de Piniés the greetings of His Highness Sheikh Khalifa Bin Al-Thani, Emir of the State of Qatar, and his hopes for his success and the continued success of the united Nations in its fortieth anniversary year. It gives me great pleasure to convey to him, in the name of the State of Qatar, my warmest congratulations on his election to the presidency of this unique and historic session of the General Assembly that will commemorate the fortieth anniversary of this international Organization. His election is an expression of the high esteem and recognition that he enjoys as a result of his ability and long experience. It cWes me great pleasure to note the close relations, strengthened by historical ties, between his nation and the Arab States, which bind the two nations and the two cultures in a manner that sets an example to the whole world.
I take this opportunity also to express my thanks and appreciation to his predecessor, who conducted the previous session with great ability and competence.
I cannot fail here to commend the Secretary-General, Mr. Javier Perez de Cuellar, for the efforts he has undertaken in the past year, as in the past, in seeking sincerely to promote the role of the united Nations and its credibility
among the peoples of the world as it endeavors to maintain international peace and security and put an end to the regional conflicts that continue to cast a shadow over international affairs. We commend and fully support the Secretary-General's report to the session of the General Assembly on the work of the Organization.
My country, moved by what the friendly people of Mexico have had to endure, takes this opportunity to express its deepest sympathy at this catastrophe and to reaffirm that the State of Qatar will stand by that friendly country as it weathers this crisis.
For us, the celebration this year of the fortieth anniversary of the founding of the United Nations implies respect for the noble ideals enshrined in the Charter of the United Nations, together with cur readiness to participate responsibly in the affairs of the international community within and outside the international Organization. It is in that context that we fashion our co-operation with other countries at the regional, Arab and international levels.
However, this celebration will not blind us to what, unfortunately, we see as the failure of the Organization to make its required contribution to the cause of international peace, as evidenced by its failure to find solutions to difficult questions which have been before it for a long time.
However, while saying this, we do not in any way belittle the sincere efforts that the Organization and its Secretary-General have made and continue to make at different levels. On the contrary, this failure is a result of the denial of the principles of the Charter by certain countries, particularly the racist entities, and the disregard of the Charter and the decisions and resolutions of the United Nations by certain major Powers. This state of affairs prevents the Organization from taking the necessary measures that would lead to the resolution of international conflicts.
The policy of alliances and division of spheres of influence followed by the major Powers, in addition to their occasional challenge to and denial of the decisions and resolutions of the Organization, even those adopted unanimously, have encouraged those countries to pursue policies that do not coincide with the interests of the international community. These hegemonistic policies have chipped away at the credibility of our Organization and diminished the role of the Security Council in the maintenance of international peace and security. We must add to that the Organization's lack of competence in the area of ensuring implementation of the resolutions and decisions it adopts.
The Palestinian question remains the perfect example of the disregard and obstruction of united Nations decisions by the racist Israeli entity, which enjoys unprecedented financial, military, diplomatic and moral support from the United States of America.
A brief review of the resolutions adopted by the United Nations, both recently and in the past, reveals that the Israeli entity was established after the killing and dispersal of the Palestinian people. The evil of this entity, bolstered by its military machine and its policies of discrimination, persecution and expansionist hegemony, has spread to affect other Arab countries, including Lebanon and Syria. Suffice it to mention here the destruction of the Iraqi nuclear reactor and the recent mad adventure undertaken by the Israeli entity, the bombing of a suburb of the Tunisian capital in an act of naked aggression and in flagrant violation of the principles of the Charter prohibiting the use of force and the violation of the territorial integrity of other countries.
At a time when the Arab side has shown a sincere wish for a just and comprehensive peace, we find the Zionist entity persisting in its attitude of rejection and negation and placing obstacles in the path of all peace initiatives, no natter from what quarter they originate. The Zionist entity has gambled on imposing its policies of fait accompli. How else can we explain its destruction of Palestinian refugee camps, its grabbing of territory through force or forgery, or its intensification of the construction of illegal settlements on Arab territories, whether in the west Bank, Gaza or the Golan Heights?
The Palestinian question is the core of the Middle East conflict. This part of the world will not know stability, but will continue to be drawn into conflict and instability and to face great dangers, until there is a just solution that returns the land to its legitimate owners, the Palestinian people, and restores all their rights. In our opinion, the responsibility of the international community, and the role that we hope it will play in ending Israeli arrogance regarding United Nations resolutions and the principles of international law increase as we examine the methods employed by Israel to deny the Palestinian people its historic rights and cultural heritage.
These methods are shown in the attempt to erase the identity of the Palestinian people and to destroy its cultural, educational and social institutions, the closing of its universities, the expulsion of its teachers and lecturers, the detention of its students, the continuation of the settlement policy, the acquisition of territories through force, the expulsion of Arab families from their homes as has recently happened in Hebron, and the destruction of property and homes of all those suspected of resisting the occupation.
The Israeli racist measures have included the imposition of curfews on Arab towns from time to time, campaigns of detention conducted at night against Arab youth, administrative detention for six months without trial and the recourse to expulsion from the country, as well as the throwing of citizens, including children, into detention camps.
Furthermore, Israel continues its acts of destruction and manipulation in Lebanon, thus exposing its territorial integrity, stability and the unity of Lebanon and its people to untold dangers. The Israeli practices in southern Lebanon, whether acts of bombing, destruction, detention or military campaigns against the border villages, have become daily events in response to the heroic and legitimate resistance to the occupation by the Lebanese people.
The State of Qatar calls for the implementation of the principles agreed to by Arab leaders at Fez during their 12th conference in 1982, as they constitute principles which complement and harmonize with the decisions and resolutions of the United Nations concerning the question of Palestine. The implementation of those principles and decisions, in the opinion of the State of Qatar, could take place through an international conference to be attended by the permanent members of the Security Council, along with the concerned parties, including the Palestine Liberation Organization (PLO), the sole legitimate representative of the Palestinian people.
In addition to the Palestinian question, there is another question of extreme importance to us, which is the question of the security of the Arab Gulf and the related controversy concerning this issue. In our opinion, the security of the Gulf could be guaranteed when the major Powers abandon their efforts to intervene in the affairs of the Gulf.
My country, a member of the Gulf Co-operation Council as well as a part of the Arab nation, is of the view that the people of the Gulf are the ones who are most competent to defend and maintain its security. Concerning the Iran-Iraq war, a war which has been raging in the Gulf for more than five years, we reiterate our rejection of that war and we reiterate our call for an end to it. As a matter of fact, we have called for efforts to that end because we simply do not understand such a war between two neighborly Moslem States, and because of our belief that political issues cannot be resolved through the use of force, as well as our belief that such a war poses a risk to the security and stability of the region and the world as a whole.
Based on this position of responsibility we have supported the Iraqi initiatives, we have supported Iraq's readiness to engage in negotiations, and we continue to sincerely hope that the warring parties will give the mediation efforts a new opportunity to reach positive results that will put an end to the war and to the economic and human losses sustained by the Iraqi and Iranian peoples. Those efforts would foil the foreign interventionist designs and enable security and prosperity to return to the Gulf area, an area which is today facing many threats and practices beyond the constraints of international law.
The State of Qatar views with increasing concern the events inside Afghanistan, because this is a neighborly Islamic country with common religious, brotherly and historic ties, and because Afghanistan constitutes yet another focal point of tension in our region, a region beset by crises.
My country calls on the Soviet Union to respond to the international initiatives and efforts. We call upon the Soviet Union to put an end to the manifestations of its presence on Afghan territories, so that an end could be put to the current war and the Afghan refugees may be enabled to return to their homes and to normalize the tense relations between Afghanistan and its neighbors. We continue to hope that the Afghan people will enjoy complete freedom to choose its political system and to determine its own destiny.
The current situation in Africa constitutes one of our major concerns, we sincerely hope that in the near future a solution will be found to the tension in the area and to the suffering of its people and that an end will be put to the repeated acts of aggression by the racist Pretoria regime against its neighboring States. My country strongly condemns the violent acts of aggression committed by that racist Government against Angolan territory. Qatar reaffirms its support and solidarity with the just struggle of the Namibian people under the leadership of the South west Africa People's Organization (SWAPO) as well as the courageous struggle waged by the national majority against the governing racist white minority in South Africa.
It is the responsibility of all of us to mobilize international public opinion in support of the people of South Africa in its struggle against apartheid and for working towards the release of all political prisoners from the prisons of Pretoria. Those efforts must be aimed at enabling the African people to govern themselves and to implement their own policies. We call on the Western countries to change their conciliatory policies towards the Government of Pretoria and to abstain from extending financial, military and commercial support to that regime, in order to force it to abandon its policies of apartheid and repression against the struggling people of south Africa.
We look forward with hope to the forthcoming summit meeting between the two leaders. President Reagan and General Secretary Gorbachev in Geneva. We call upon them, based on their respect for international peace, to put an end to the cold war between them and to the arms race and the threat of the destruction of mankind, symbolized by the "star wars" program. We sincerely call on them to work towards improving the chances for peace. We call on them to agree oil just solutions to the chronic and immediate problems that exist in all areas of tension, whether in the Middle East, southern Africa or Latin America, in order to serve humanity and international peace.
The international economic crisis remains present in our contemporary world, and undermines the foundations of the developing countries in particular. Drought and famine have affected wide areas of Africa, while the debt and interest burden has increased to a point where the indebtedness of the third world has reached astronomical proportions. Meanwhile, the terms of international trade have deteriorated and the effects of the protectionist policies of the industrialized countries have manifested themselves very clearly. At the same time, the prices of primary commodities in the developing countries have increased at a time when the inflation rate has also been on the rise.
The crisis in the economic situation as a whole, as manifested by the decline in the prices of natural resources, inflation and recession, requires further consideration of the need to resume the North-South dialog in order to reach an agreement between the industrialized and developing countries on the establishment of a new economic order or, at least, on improving the existing order. If that is done, a solution will surely be found to many of the economic problems that I have mentioned.
Economic growth is the only means by which the developing countries can solve the problem of external debt. This problem has become the number one issue for developing countries, a problem which may lead to their financial collapse, as mentioned in the report of the United Nations Conference on Trade and Development recently held in Geneva.
In this context and in order to revive the development process, we are of the view that the developed countries must increase their imports from the developing countries, and that there must be a real reduction in the interest rates charged to the developing countries. We also note that there is an urgent need to increase the size of loans extended by multilateral financial institutions to developing countries and to open up the markets of the developed countries to the products of developing countries in the framework of a more open and stable trading system.
On the other hand, the developing countries must adopt economic policies aimed at preventing any increase in consumption, while making sure that a major increase in investment can be achieved along with the creation of new job opportunities.
